Name: Commission Regulation (EEC) No 321/93 of 12 February 1993 fixing a coefficient applicable to cereals exported in the form of Spanish whisky for the period 1992/93
 Type: Regulation
 Subject Matter: trade policy;  Europe;  beverages and sugar
 Date Published: nan

 No L 37/20 Official Journal of the European Communities 13. 2. 93 COMMISSION REGULATION (EEC) No 321/93 of 12 February 1993 fixing a coefficient applicable to cereals exported in the form of Spanish whisky for the period 1992/93 cient where foreseeable export trends in one of the Member States concerned show a tendency to change significantly ; the data provided by Spain are not suffici ­ ently comprehensive to allow a totally clear trend to be identified ; whereas, consequently, no account will be taken of the pattern of exports or of the quantity of the goods marketed in determining the coefficient ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regula ­ tion (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), as last amended by Regulation (EEC) No 3381 /90 (4), and in particular Article 12 thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 1188/81 states that the quantity of cereals on which the refund shall be granted shall be that placed under control, weighted by a coefficient fixed annually for each Member State concerned, expressing the ratio between the total quantity exported and the total quantity marketed of the spirituous beverage in question ; whereas, the relevant information having been received from Spain for the period 1 January to 31 December 1991 the coefficients for the period 1 July 1992 to 30 June 1993 should now be fixed ; Whereas the second indent of Article 3 (2) of Regulation (EEC) No 1188/81 provides for adjustment of the coeffi ­ HAS ADOPTED THIS REGULATION : Article 1 For the period 1 July 1992 to 30 June 1993 the coeffi ­ cient referred to in Article 3 of Regulation (EEC) No 1188/81 , applicable to cereals used in Spain for the manufacture of Spanish whisky, shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It Shall apply with effect from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1993 . For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p . 1 . (J) OJ No L 121 , 5. 5. 1981 , p . 3 . (4) OJ No L 327, 27. 11 . 1990, p. 4. 13 . 2, 93 Official Journal of the European Communities No L 37/21 ANNEX Coefficient applicable in Spain Period of application Coefficient applicable to cereals used forthe manufacture of Spanish whisky 1 July 1992  30 June 1993 0,0128